Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofDecember 2009 Collection Period Start 1-Dec-09 Distribution Date 15-Jan-10 Collection Period End 31-Dec-09 30/360 Days 30 Beg. of Interest Period 15-Dec-09 Actual/360 Days 31 End of Interest Period 15-Jan-10 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,311,398,557.00 1,227,352,208.57 1,203,254,632.52 0.9175354 Total Securities 1,311,398,557.00 1,227,352,208.57 1,203,254,632.52 0.9175354 Class A-1 Notes 0.410350 % 213,000,000.00 128,953,651.57 104,856,075.52 0.4922820 Class A-2 Notes 1.220000 % 308,000,000.00 308,000,000.00 308,000,000.00 1.0000000 Class A-3 Notes 2.070000 % 423,000,000.00 423,000,000.00 423,000,000.00 1.0000000 Class A-4 Notes 2.650000 % 80,850,000.00 80,850,000.00 80,850,000.00 1.0000000 Certificates 0.000000 % 286,548,557.00 286,548,557.00 286,548,557.00 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 24,097,576.05 45,566.67 113.1341599 0.2139280 Class A-2 Notes 0.00 313,133.33 0.0000000 1.0166667 Class A-3 Notes 0.00 729,675.00 0.0000000 1.7250000 Class A-4 Notes 0.00 178,543.75 0.0000000 2.2083333 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 24,097,576.05 1,266,918.75 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 16,952,947.85 Monthly Interest 7,009,024.15 Total Monthly Payments 23,961,972.00 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 858,599.19 Aggregate Sales Proceeds Advance 1,483,631.66 Total Advances 2,342,230.85 Vehicle Disposition Proceeds: Reallocation Payments 1,737,930.93 Repurchase Payments 422,891.91 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 3,770,862.50 Excess Wear and Tear and Excess Mileage 25,034.37 Remaining Payoffs 0.00 Net Insurance Proceeds 555,984.64 Residual Value Surplus 110,160.29 Total Collections 32,927,067.49 Vehicle Disposition Activity for the current month - Terminated and Sold (included in Vehicle Disposition Proceeds) Reallocation Payments Net Insurance Sales Lease Payoffs Count Early Termination 847,629.93 45 Involuntary Repossession 43,060.00 2 Voluntary Repossession 292,728.00 17 Full Termination 525,185.00 30 Bankruptcy 29,328.00 2 Insurance Payoff 548,523.77 26 Customer Payoff 150,905.79 8 Grounding Dealer Payoff 3,099,102.71 150 Dealer Purchase 518,438.19 26 Total 1,737,930.93 548,523.77 3,768,446.69 306 Page 5 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofDecember 2009 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 58,790 1,417,606,366 7.25000 % 1,227,352,208.57 Total Depreciation Received (18,030,622.28 ) (16,041,964.36 ) Principal Amount of Gross Losses (66 ) (1,546,770.29 ) (1,366,689.21 ) Repurchase / Reallocation (24 ) (489,207.35 ) (422,891.91 ) Early Terminations (68 ) (1,445,215.70 ) (1,225,498.84 ) Scheduled Terminations (291 ) (5,857,538.13 ) (5,040,531.73 ) PoolBalance - End of Period 58,341 1,390,237,012.01 7.25000 % 1,203,254,632.52 Remaining Pool Balance Lease Payment 446,616,595.85 Residual Value 756,638,036.67 Total 1,203,254,632.52 III. DISTRIBUTIONS Total Collections 32,927,067.49 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 32,927,067.49 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 953,712.77 3. Reimbursement of Sales Proceeds Advance 367,772.76 4. Servicing Fee: Servicing Fee Due 1,022,793.51 Servicing Fee Paid 1,022,793.51 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 2,344,279.04 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 45,566.67 Class A-1 Notes Monthly Interest Paid 45,566.67 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 313,133.33 Class A-2 Notes Monthly Interest Paid 313,133.33 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 729,675.00 Class A-3 Notes Monthly Interest Paid 729,675.00 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofDecember 2009 Class A-4 Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 178,543.75 Class A-4 Notes Monthly Interest Paid 178,543.75 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,266,918.75 Total Note and Certificate Monthly Interest Paid 1,266,918.75 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 29,315,869.70 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 24,097,576.05 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 24,097,576.05 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 5,218,293.65 Page 7 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofDecember 2009 IV. RESERVE ACCOUNT Initial Reserve Account Amount 6,556,992.79 Required Reserve Account Amount 19,670,978.36 Beginning Reserve Account Balance 19,670,978.36 Additional Cash Infusion 0.00 Reinvestment Income for the Period 0.00 Reserve Fund Available for Distribution 19,670,978.36 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 5,218,293.65 Gross Reserve Account Balance 24,889,272.01 Remaining Available Collections Released to Seller 5,218,293.65 Total Ending Reserve Account Balance 19,670,978.36 V. POOL STATISTICS Weighted Average Remaining Maturity 20.77 Monthly Prepayment Speed 36 % Lifetime Prepayment Speed 39 % $ units Recoveries of Defaulted and Casualty Receivables 938,201.62 Securitization Value of Defaulted Receivables and Casualty Receivables 1,366,689.21 66 Aggregate Defaulted and Casualty Gain (Loss) (428,487.59 ) Pool Balance at Beginning of Collection Period 1,227,352,208.57 Net Loss Ratio -0.0349 % Cumulative Net Losses for all Periods 0.0605 % 793,591.39 Delinquent Receivables: Amount Number 31-60 Days Delinquent 9,989,668.86 502 61-90 Days Delinquent 1,677,439.36 80 91-120+ Days Delinquent 1,063,217.09 50 Total Delinquent Receivables: 12,730,325.31 632 60+ Days Delinquencies as Percentage of Receivables 0.22 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 1,372,530.00 74 Securitization Value 1,324,989.85 Aggregate Residual Gain (Loss) 47,540.15 Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 4,737,594.75 258 Cumulative Securitization Value 4,733,471.35 Cumulative Residual Gain (Loss) 4,123.40 VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 733,513.65 Reimbursement of Outstanding Advance 367,772.76 Additional Advances for current period 1,483,631.66 Ending Balance of Residual Advance 1,849,372.55 Beginning Balance of Payment Advance 2,346,154.44 Reimbursement of Outstanding Payment Advance 953,712.77 Additional Payment Advances for current period 858,599.19 Ending Balance of Payment Advance 2,251,040.86 Page 8 of 9 Exhibit Nissan Auto Lease Trust 2009-B Monthly Servicer's Report for the month ofDecember 2009 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals or substitutions of SUBI Assets, or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of
